UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1872


WAYNE TRAYWICK,

                  Plaintiff - Appellant,

          v.

MEDICAL UNIVERSITY OF SOUTH CAROLINA; HOOD LAW FIRM,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:16-cv-00730-DCN)


Submitted:   November 22, 2016                Decided:    November 29, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Traywick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wayne     Traywick       appeals    from        the    district        court’s    order

affirming the magistrate judge’s report and recommendation to

sua sponte dismiss Traywick’s complaint as frivolous.                                 In the

complaint,     Traywick       sought    to       relitigate        his     dismissal    from

dental school with essentially the same claims he raised in a

prior action, which the district court denied in 1995.                            He also

sought to nullify the 1995 judgment for fraud on the court under

Fed. R. Civ. P. 60(d)(3).

     Because Traywick is neither a prisoner nor proceeding in

forma pauperis in district court, the provisions of 28 U.S.C. §§

1915(e)(2),     1915A    (2012),       permitting          sua    sponte     dismissal    of

complaints     that    fail    to   state        a   claim,      do   not    apply.      See

Stafford v. United States, 208 F.3d 1177, 1179 n.4 (10th Cir.

2000); Porter v. Fox, 99 F.3d 271, 273 n.1 (8th Cir. 1996).                                A

court   has,    however,       inherent      authority           to   dismiss    frivolous

complaints.         See Mallard v. United States Dist. Court, 490 U.S.

296, 307-08 (1989) (“Section 1915(d) . . . authorizes courts to

dismiss a frivolous or malicious action, but there is little

doubt they would have power to do so even in the absence of this

statutory provision.”) (internal quotation marks omitted)).

     We find that the district court properly used its inherent

authority      to    dismiss    Traywick’s           complaint        as    frivolous    and

duplicative.        We also find that Traywick did not allege fraud on

                                             2
the court warranting postjudgment relief under Rule 60(d)(3).

We therefore affirm the district court’s order.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.


                                                                 AFFIRMED




                                     3